 In the Matterof PITTSBURGH STEEL COMPANYandAMALGAMATEDASSOCIATIONOF IRON, STEELAND TIN WORKERS OFNORTHAMERICA;ALL NATIONSLODGENo. 164,MONESSEN,PENNSYLVANIA ANDALLENPORTLODGENo. 160, ALLENPORT, PENNSYLVANIACase No. R-15.-Decided February .4, 1936Iron and Steel Industry-Employee Representation Plan:form and operation ;effect of participation in election of representatives under-UnitAppropriate forCollectiveBargaining:production and maintenance employees;employees onhourly, tonnage or piece workbasis-Election Ordered:question affecting com-merce : confusion and unrest among employees-controversy concerning repre-sentation of employees:request by substantial number in appropriate unit ;rival organizations.Mr. Robert H. Kleebfor the Board.Reed, Smith, Shaw c McClay,byMr. John J. Heard,of Pitts-burgh, Pa., for the Company.Reed, Smith, Shaw cfi McClay,byMr. John C. Bane, Jr.,of Pitts-burgh, Pa., for Employee Representation Plan.Mr. Charlton OgburnandMr. Arthur E. Reyman,ofWashington,D. C., for Lodges Nos. 160 and 164.Mary Lemon Schleifer,of counsel to the Board.DECISIONSTATEMENT OF CASEpPetitions for investigations and certifications of representatives,pursuant to Section 9 (c) of the National Labor Relations Act, ap-proved July 5, 1935, and Article III, Section 1 of National LaborRelations Board Rules and Regulations-Series 1, were filed withthe Regional Director for the Sixth Region by All Nations LodgeNo. 164 (hereinafter referred to as Lodge No. 164), and AllenportLodge No. 160 (hereinafter referred to as Lodge No. 160), Amalga-mated Association of Iron, Steel and Tin Workers of North America,on November 6, 1935, alleging that a question affecting commercehad arisen concerning the representation of employees in theMonessen and Allenport plants, respectively, of the Pittsburgh SteelCompany, Pittsburgh, Pennsylvania (hereinafter referred to as theCompany).The National Labor Relations Board, acting pursuantto Article III, Section 3 of National Labor Relations Board Rules2560 DECISIONS AND ORDERS257and Regulations-Series 1, authorized the Regional Director to con-duct investigations.In connection therewith, the Regional Director,on December 13, 1935, issued a joint notice of hearing, copies ofwhich were served on the Company and on Joseph Ditta and Karl H.Klein, Secretaries of the Employees Representation Plans in the twoplants.On December 31, 1935, copies of an amended notice ofhearing were served on the above-mentioned parties.Pursuant to the amended notice of hearing, a joint hearing on bothpetitions was held on January 7, 8, 10 and 11, 1936, in Pittsburgh,Pennsylvania, before M.W. Acheson, Jr., duly designated by theNational Labor Relations Board to act as Trial Examiner.TheCompany, the Employees Representation Plans, and the petitionerswere represented by counsel and participated in the hearing.Muchtestimony and several exhibits were received in evidence over theobjection of counsel for the Company.The Board has reviewed the,ruling of the Trial Examiner and holds that no error was committed.Upon the evidence adduced at the hearing and from the entirerecord before it, including the transcript of the hearing, exhibitsintroduced, pleadings filed and brief submitted, the National LaborRelations Board promulgates the following :FINDINGS OF FACT1.The Pittsburgh Steel Company is a corporation organized underand existing by virtue of the laws of the State of Pennsylvania,having its principal office in Pittsburgh, Pennsylvania, and engagedin the manufacture of iron, steel, and finished and unfinished steelproducts. It has an authorized capital stock of $50,000,000, of which$35,850,000 has been issued and is outstanding.The Company hasa registered trademark and states in its application for registration,"that said trademark is used by said corporation in commerce amongthe several states of the United States."The Company advertises,inindustrialmagazineshavingnationaland internationaldistribution.2.The principal plant of the Company is at Monessen, Pennsyl-vania.The Monessen plant has an annual capacity of 480,000 tonsof iron and 720,000 tons of steel.About 400,000 tons of raw ma-terials are shipped into this plant in a normal year.On January 8,1936, 3,173 persons were employed in this plant, which was thenoperating at about 40 percent of capacity.3.The Allenport, Pennsylvania, plant of the Company is afinishing plant, manufacturing only seamless steel tubing. It hasan annual capacity of 240,000 tons of tubing.On January 8, 1936,1,196 persons were employed at this plant, which was then operatingfrom 50 to 60 per cent of its capacity. 258NATIONAL LABOR RELATIONS BOARD4.Many types of materials are brought into the plants, includingore, coal, coke, scrap iron and other ingredients used in the actualmanufacture of steel, and in addition, large quantities of materialsused for equipment and maintenance of the plant. The ore usedispractically all secured from ore mines located in Minnesota andMichigan in which the Company has a substantial interest.Theentire coal requirements are supplied by the Monessen Coal andCoke Company, a wholly-owned subsidiary of the Company, frommines located in Monessen and Gray's Landing, Pennsylvania.Theothermaterials are secured from sources throughout the UnitedStates.5. Incoming and outgoing materials from the two plants arecarried in the main by means of railroads.They are also carriedby barges operating on the Monongahela River, a navigable streamwhich borders both 'plants.The Monessen plant is served by the Pittsburgh & Lake Erie andthe Pittsburgh & West Virginia Railroads. The tracks of thePittsburgh & Lake Erie Railroad divide the Monessen plant.Carsbrought into this plant by the Pittsburgh & Lake Erie are droppedat one of the five or six interchange points of the Pittsburgh &Lake Erie and the Monessen & Southwestern Railroad, a wholly-owned subsidiary of the Company, the latter then distributing carsto the various points within the plant where they are to be used.Theterminal of the Pittsburgh & West Virginia Railroad is about threeto three and a half miles from the Monessen plant at MonessenJunction.Cars consigned to the Company are deposited by thePittsburgh & West Virginia at this terminal and are then pickedup by the Monessen & Southwestern Railroad, conveyed to theplant, and distributed to desired points within the plant.The Allenport plant is served by the Pennsylvania Railroad, whichputs cars consigned to the Company on sidings where they are picked,up by switching engines owned by the Company and distributedthroughout the plant.Outgoing shipments by railroads in both plants consist of thereverse operations of incoming ones.Much of the material used in the Allenport plant consists ofbillets and ingots manufactured at the Monessen plant.These ma-terials are loaded into barges at the Monessen plant and conveyedfive to six miles up and across the Monongahela River to the Allen-port plant.These barges are owned and operated by the MonessenCoal & Coke Company.The balance of the incoming and outgoing materials shipped byboat are carried by contract carriers on the Monongahela andMississippi River System from and to points at least as far southasMemphis, Tennessee, and as far west as St. Louis, Missouri. DECISIONS AND ORDERS2,596.Records submitted by the freightagents ofthe respectiverailroads show :Percentage ofPercentage ofincoming ship-Percentage ofthe entire busiments con-outgoing ship-ness of thePeriod cov-signed to thements fromrailroads atName of RailroaderedPittsburghthe Pittsburghthe respectiveSteel Com-SteelCompany,termini fur-pany, whichwhich werenished by thewere inter-interstatePittsburghstateSteel CompanyPittsburgh&Lake Erie----------------Feb 1-28,193544 781 341.8Pittsburgh&west Virginia------------Oct. 1-31,19357010099 1Pennsylvania Railroad-----------------Oct. 1-31,193552 29290-1007.Each operation in both of the plants is dependent upon theoperation preceding it.Ore and other raw materials taken into the Monessen plant areunloaded by cranes owned and operated by the Company andplaced in piles.Cranes similarly owned and operated carry thematerials to the blast furnace.The molten mass produced in theblast furnace is carried by ladles, pulled by an electric locomotivea distance of 200 yards to the open hearth.Ladles, locomotives andtracks used in this operation are the property of the Company.At the blast furnace other ingredients are added to the mass andingots are produced.The ingots are then subject to one of twodispositions.A portion of them is sent to the Allenport plant bybarge, as described in paragraph 5 of the Findings of Fact.TheDalance is retained in the Monessen plant for further processing,being then taken to the blooming mill where billets are produced.Billets are subject to three dispositions.A portion is sold to othermanufacturers for further processing; another portion is sent tothe Allenport plant for finishing as tubing; and the balance is re-tained by the Monessen plant to be sent to the rolling mill, andfrom there into the various finishing departments to produce wire,nails, fencing and other finished products produced in the Monessenplant.Finished products are then loaded into cars by cranes forshipment or stored in warehouses for future sale and delivery.Within the plant all departments are served by railroad tracksand equipment which are owned and operated by the Monessen &Southwestern Railroad, with the exception of the tracks and equip-ment connecting the blast furnace with the open hearth.All load-ing and unloading of cars is performed by employees of the Cam;-pany.Barges on the river, however, are loaded and unloaded bytheMonessen Coal and Coke Company employees.Materials 'received in the Allenport plant from the Monessen plantare unloaded by locomotive cranes at the docks and placed in carswhich are distributed by engines owned and operated by the Com- 260NATIONAL LABOR RELATIONS BOARDpany to various points within the Allenport plant.Here they goeither through a process producing hot finished tubing or cold drawntubing, which is then shipped out from the plant.All departmentsin the Allenport plant are served by the tracks and equipment ownedand operated by the Company.Materials received by rail in theAllenport plant are picked up from the Pennsylvania Railroad sid-ing, which adjoins the plant, by the Company's engines which thendistribute cars throughout the plant.All loading and unloadingof cars is done by Company employees.Practically all tubing man-ufactured in the Allenport plant is made to order.8.The products of the Company are sold throughout the UnitedStates and Canada and are also sold for export.The Company hasbranch sales offices in most of the principal cities of the UnitedStates including Chicago, Detroit, Houston, Los Angeles, Memphis,New York, Philadelphia, St. Louis, San Francisco, Syracuse andTulsa.9.All of the aforesaid operations, as described in paragraphs 1to 8 inclusive above, constitute a continuous flow of trade, trafficand commerce among the several states.10.Lodges No. 164 and No. 160 are labor organizations which-were organized in the Monessen and Allenport plants, respectively,during the summer of 1933. Both are locals of the AmalgamatedAssociation of Iron, Steel and T'in Workers of North America, whichis affiliated with the American Federation of Labor.11. It was testified to by the Presidents of the respective Lodgesthat approximately 2,000 employees of the Monessen plant are mem-bers of Lodge No. 164 and 1,100 employees of the Allenport plant.aremembers of Lodge No. 160. These figures would include a sub-stantial number of employees of the Monessen and Allenport plants,respectively.12.The Employees Representation Plan, a plan for the selection,ofrepresentatives by employees, was introduced by the Companyinto the Monessen and Allenport plants in June, 1933.No votewas ever taken to determine whether or not the employees desiredthe plan to be put into effect.Representatives nominated and electedby secret ballot in each subsequent year have settled certain indi-vidual grievances and have perhaps been instrumental in obtainingimproved working conditions.However, the evidence does not con-vince us that there has been collective bargaining in the normalsense.Voting by employees for representatives under the Plan cannotbe regardedas anadoption of the Plan as a mode of representation.The constitution of the Employees Representation Plan at theAllenport plant provides : DECISIONS AND ORDERS261"II. 3. A Representative shall be deemed to have vacatedoffice upon severance of his relations with the Company."III. 1. Any person shall be considered qualified for thenomination and selection as a Representative."VII. 5. For time necessarily lost, through actual attendanceat regular or special meetings or conference jointly approved,Representatives shall receive from the Company payment com-mensurate with their average earnings."X. It is understood and agreed that each Representativeshall be free to discharge his duties in an independent man-ner, without fear that his individual relations with the Com-pany may be affected in the least degree by any action takenby him in good faith in his representative capacity."The constitution of the Employees Representation Plan in effect attheMonessen plant is substantially the same as far as the abovequoted provisions are concerned.These provisions contemplate thatonly a natural person employed by the Company is eligible for elec-tion as a representative under the Plan.Individual members of Lodges No. 164 and No. 160, if electedrepresentatives, are compelled to act only in conformity with theEmployees Representation Plan and not as agents of Lodges No. 164and No. 160, respectively.13.Lodges No. 164 and No. 160 attempted to secure recognitionfrom the Company as collective bargaining agents in'July, 1934, andinApril, 1935.At both times the Company refused to recognizethem as such on the basis that the Company had no knowledge as tohow many persons desired the Lodges to represent them.After therefusal by the Company in 1934, a petition was addressed to theNational Steel Labor Relations Board by Lodges No. 164 and No.160 requesting that an election be held.An election order, issued inJanuary, 1935, was delayed by the Company's appeal to the CircuitCourt of Appeals.Before a decision had been rendered by thatCourt, the Supreme Court's decision holding the National IndustrialRecovery Act unconstitutional terminated all further proceedings.14.A question concerning the representation of employees hasarisen in the Monessen and Allenport plants of the Company. Thequestion of whether a majority of the employees wish to be repre-sented by Lodges No. 164 and No. 160, respectively, or by the repre-sentatives selected under the Employees Representation Plans, canbest be determined by the holding of elections by secret ballot.15.The question concerning representation which has arisen in theplants of the Company has created confusion and unrest, and tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce. 262NATIONAL LABOR RELATIONS BOARD16. In each of the plants of the Company, those employees en-gaged in production, maintenance, service and transportation paidon an hourly, tonnage, or piece basis, except those engaged in a cler-ical capacity, policemen, watchmen, hospital employees and all of-ficials and others in a supervisory capacity, constitute a unit appro-priate for the purposes of collective bargaining.CONCLUSIONS OF LAW1.In each of the plants of the Company, those employees engagedin production, maintenance, service and transportation who are paidon an hourly, tonnage or piece basis, except those engaged in a cler-ical capacity, policemen, watchmen, hospital employees and all of-ficials and others in a supervisory capacity, constitute a unit appro-priate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.2.A question affecting commerce has arisen concerning the repre-sentation of employees in the Monessen and Allenport plants of theCompany, within the meaning of Section 9 (c) and Section 2, sub-divisions (6) and (7) of the National Labor Relations Act.DIRECTION OF ELECTION (MONESSEN PLANT)By virtue of and pursuant to the power vested in the NationalLabor Relation Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8 of NationalLabor Relations Board Rules and Regulations-Series 1, it isDrxECrJ D that, as part of the investigation authorized by theNational Labor Relations Board in this case to ascertain repre-sentatives for collective bargaining between the employees in theMonessen plant of the Pittsburgh Steel Company and the Pitts-burgh. Steel Company, an election by secret ballot shall be con-ducted within a period of ten days from the date of this directionof election under the direction and supervision of Clinton S. Golden,Regional Director for the Sixth Region, acting in this matter asagent of the National Labor Relations Board and subject to ArticleIII, Section 9 of its Rules and Regulations-Series 1, among all pro-duction, maintenance, service and transportation employees paid onan hourly, tonnage or piece basis in the Monessen plant of thePittsburgh Steel Company on the payroll on the date of the pay-ment of wages immediately preceding the date of this direction,except, those employees engaged in a clerical capacity, policemen,watchmen, hospital employees and all officials and others in a super-visory capacity, to determine whether they desire to be representedby the Amalgamated Association of Iron, Steel and Tin Workersof North America, All Nations Lodge No. 164, or by the EmployeesRepresentation Plan. DECISIONS AND ORDERS263DIRECTION OF ELECTION (ALLENPORT PLANT)By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8 of NationalLabor Relations Board Rules and Regulations-Series 1, it isDIRECTED that, as part of the investigation authorized by theNational Labor Relations Board in this case to ascertain repre-sentatives for collective bargaining between the employees in theAllenport plant of the Pittsburgh Steel Company and the Pitts-burgh Steel Company, an election by secret ballot shall be con-ducted within a period of ten days from the date of this directionof election under the direction and supervision of Clinton S. Golden,Regional Director for the Sixth Region, acting in this matter asagent of the National Labor Relations Board and subject to ArticleIII, Section 9 of its Rules and Regulations-Series 1, among all pro-duction, maintenance, service and transportation employees paid onan hourly, tonnage or piece basis in the Allenport plant of thePittsburgh Steel Company on the payroll on the date of the pay-ment of wages immediately preceding the date of this direction,except those employees engaged in a clerical capacity, policemen,watchmen, hospital employees and all officials and others in a. super-visory capacity, to determine whether they desire to be representedby the Amalgamated Association of Iron, Steel and Tin Workers ofNorth America, Allenport Lodge No. 160, or by the EmployeesRepresentation Plan.97571-36-vol. 1-18